37 F.3d 1492NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
In Re:  Rodney BANKS, Petitioner.
No. 94-8040.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 25, 1994.Decided Oct. 17, 1994.

On Petition for Writ of Mandamus.
Rodney Banks, Petitioner Pro Se.
PETITION DENIED.
Before RUSSELL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Rodney Banks seeks to join as a plaintiff in a 42 U.S.C. Sec. 1983 (1988) action brought by other Maryland inmates.  He brought this mandamus petition seeking an order directing the district court to grant another inmate's motion to amend the Sec. 1983 complaint to add Banks as a plaintiff.  In order to obtain mandamus relief, the petitioner must show that no other adequate remedy is available.   In re First Fed.  Sav. & Loan Ass'n, 860 F.2d 135, 138 (4th Cir.1988).  Here, Banks has another remedy, because he could file a motion to intervene in the action pursuant to Fed.R.Civ.P. 24.  Accordingly, although we grant leave to proceed in forma pauperis, we deny mandamus relief.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
PETITION DENIED.